Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 12
b.	Pending: 1-4, 7-16, 19-20
Claims 1, and 12 have been amended and claims 5-6 and 17-18 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
 

Claim Rejections - 35 USC § 112

Independent claim 12 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn pursuant to claim amendment.

Allowable Subject Matter
Claims 1-4, 7-16, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s 
“a refresh signal generation circuit configured to receive a chip address indicating that the second chip and not the first chip is performing a read or write operation and activate a refresh signal when the second chip and not the first chip is selected by the chip address; and a refresh address generation circuit configured to generate the refresh address based on the refresh signal, wherein the refresh signal generation circuit comprises: a command determination circuit configured to determine whether the command is a read command or write command; a chip address determination circuit configured to receive the chip address and determining whether the second chip is selected; and a final determination circuit configured to generate the refresh signal based on the determination results of the command determination circuit and the chip address determination circuit”; for independent claim 1 and
“a refresh signal generation circuit configured to receive a chip address indicating that the slave chip and not the master chip is performing a read or write operation and activate a refresh signal when the slave chip of at least one slave chip and not the master chip is selected by the chip address; and a refresh address generation circuit configured to generate for independent claim 12 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/10/2021